Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the SEQ ID No 1 of C-terminal of GIV and the portion of SEQ ID No. 2 on DAPLE for screening the modulator of GNAI, wherein the candidate modulator is identified as a specific modulator of GNAI when it inhibits the interaction with the SEQ ID No. 1 of GIV peptide, and not inhibit GNAI with the SEQ No 2 of DAPLE peptide.  The closest prior art is the reference of Ghosh (US 10653749) where Ghosh teaches using PTD-GIV-CT cell-permeable peptide in identifying GNAI (Gi) down stream receptor tyrosine kinases (RTKs) via activating SH2-like motif (See Abstract; Col. 66, line 25-50; claim 1-4, 19 and 27). The instant invention detect the binding between GANI and GIV as well as GNAI and DAPLE which is not disclosed nor suggested by Ghosh. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641